Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


James J. Zarychta, Appellant                           Appeal from the County Court at Law of
                                                       Walker County, Texas (Tr. Ct. No.
No. 06-17-00105-CV          v.                         12603CV). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
Cornelia Greene, Appellee                              Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, James J. Zarychta, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 14, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk